 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     ERNEST GUARDADO,                                 )
 4                                                    )
                           Plaintiff,                 )        Case No.: 2:21-cv-00994-GMN-EJY
 5
           vs.                                        )
 6                                                    )             EXPEDITED ORDER
     JAMES DZURENDA, et al.,                          )
 7                                                    )
                           Defendants.                )
 8                                                    )
 9

10          Plaintiff Ernest Guardado (“Plaintiff”) a prisoner at High Desert State Prison (“HDSP”),
11   moves for emergency injunctive relief, claiming he has been denied access to the Native
12   American grounds necessary for the practice of his religious ceremonies. (Mot. Prelim. Inj.
13   1:15–19, ECF No. 3). Specifically, Plaintiff states that his father passed away on June 16,
14   2021, and that, “as the oldest living son it is [his] duty to perform the passing ceremony within
15   24 days of [his father’s] passing.” (Id. 4:21–23). Plaintiff explains that in order to perform the
16   ceremony, he must have access to Native American grounds; the burning of herbs; fire; a
17   pipeholder, pipe, and tobacco; drums; and an Inipi (sweat lodge). (Id. 5:5–11). However,
18   Plaintiff argues that HDSP has been on lockdown since March 18, 2020, rendering Plaintiff
19   unable to practice or perform religious ceremonies for his sincerely held religious beliefs. (Id.
20   3:11–15). The seriousness of Plaintiff’s allegations warrants an expedited response to the
21   Emergency Motion for Preliminary Injunction.
22
            Accordingly,
23
            IT IS HEREBY ORDERED that the Attorney General’s Office shall have until
24
     Tuesday, June 29, 2021, to advise the Court of whether it will enter a limited notice of
25
     appearance on behalf of Defendants, only for the purposes of responding to the Emergency


                                                 Page 1 of 2
 1   Motion for Preliminary Injunction. No defenses or objections, including lack of service, will be
 2   waived as a result of filing the limited notice of appearance. Additionally, based on the
 3   seriousness of the allegations, Defendants shall have until Tuesday, June 29, 2021, to file a
 4   response to Plaintiff’s Emergency Motion for Preliminary Injunction. In addition to addressing
 5   the merits of Plaintiff’s Motion, the response must specifically address each of the requirements
 6   that Plaintiff has set forth as necessary for performing his religious ceremonies. (See Mot.
 7   Prelim. Inj. 5:5–11, ECF No. 3).
 8          IT IS FURTHER ORDERED that if Plaintiff chooses to file a reply, he shall do so no
 9   later than Friday, July 2, 2021.
10          IT IS FURTHER ORDERED the Clerk of the Court shall electronically serve a copy
11   of this Order, a copy of Plaintiff’s Complaint, (ECF No. 1-1), and a copy of Plaintiff’s
12   Emergency Motion for Preliminary Injunction, (ECF No. 3), on the Office of the Attorney
13   General of the State of Nevada, by adding the Attorney General of the State of Nevada to the
14   docket sheet. This does not indicate acceptance of service for any Defendant.
15                      24 day of June, 2021.
            DATED this _____
16

17                                                 ___________________________________
18
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
19

20

21

22

23

24

25



                                                Page 2 of 2
